Case: 18-60232      Document: 00514760076         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-60232                           FILED
                                  Summary Calendar                 December 13, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
SANTOS SOCOP-MENDEZ, also known as Marcos H. Sapon-Ixchajchal,

                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 019 884


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Santos Socop-Mendez, a native and citizen of Guatemala, petitions for
review of the Board of Immigration Appeals’ (BIA) decision dismissing his
appeal of the Immigration Judge’s (IJ) denial of his application for asylum,
withholding of removal, and protection under the Convention Against Torture
(CAT). Socop-Mendez claimed he was subjected to recruitment efforts and
threats by cartels and gangs in Guatemala; that the cartels took his family’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60232      Document: 00514760076   Page: 2   Date Filed: 12/13/2018


                                 No. 18-60232

land; and that he feared being targeted by gangs and cartels on account of his
Mayan Quiche ethnicity or his membership in the particular social group of
Mayan Quiche individuals. As Socop-Mendez has abandoned any challenge to
the BIA’s determination that he waived his CAT claim on appeal, we will not
review the denial of CAT protection. See Soadjede v. Ashcroft, 324 F.3d 830,
833 (5th Cir. 2003).
      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009). Questions of law are reviewed de novo, and factual findings are
reviewed for substantial evidence. Id.        Under the substantial evidence
standard, “reversal is improper unless we decide not only that the evidence
supports a contrary conclusion, but [also] that the evidence compels it.” Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation marks and
citation omitted).     “The alien bears the burden of proving the requisite
compelling nature of the evidence.” Majd v. Gonzalez, 446 F.3d 590, 594 (5th
Cir. 2006).
      An alien seeking asylum must demonstrate past persecution or a well-
founded fear of persecution because of one of five protected grounds, including
race, nationality, and membership in a particular social group.        8 U.S.C.
§§ 1158(b)(1)(A), (B)(i) and 1101(a)(42)(A). He must show that the protected
ground “was or will be at least one central reason for persecuting” him.
§ 1158(b)(1)(B)(i).
      The record does not support, much less compel, the conclusion that
Socop-Mendez’s Mayan Quiche ethnicity was or will be one “central reason” for
any persecution or fear thereof. See Shaikh, 588 F.3d at 864; Wang v. Holder,
569 F.3d 531, 537 (5th Cir. 2009).         Accordingly, Socop-Mendez has not
demonstrated that the evidence compels a reversal of the BIA’s dismissal of his



                                       2
    Case: 18-60232    Document: 00514760076    Page: 3    Date Filed: 12/13/2018


                                No. 18-60232

appeal from the IJ’s denial of his requests for asylum and withholding of
removal based on his failure to demonstrate that his Mayan Quiche ethnicity
was a central reason for the alleged persecution.        See § 1158(b)(1)(B)(i);
Tamara-Gomez v. Gonzales, 447 F.3d 343, 350 (5th Cir. 2006); Efe v. Ashcroft,
293 F.3d 899, 906 (5th Cir. 2002).
      The petition for review is DENIED.




                                     3